DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 29-45 are currently pending.  Claims 1-28 have been canceled.  Claims 29-36, 38-41 and 43-45 have been amended. 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 112(b)
In light of the amendments to the claims the rejection of claims 30-45 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  

                          
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 29-30, 33-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Baron US 5041244 (8/20/1991)(2/8/2021 IDS) is withdrawn.


In light of the amendments to the claims the rejection of claims 35-39, 41-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Baron US 5041244 (8/20/1991)(2/8/2021 IDS) as applied to claims 29-30, 33-34 and 40 and further in view of Birbara US 2012/0213842 (8/23/2012) (2/8/2021 IDS) is withdrawn.  

In light of the amendments to the claims the rejection of claims 31-32 and 43-44 under 35 U.S.C. 103 as being unpatentable over Baron US 5041244 (8/20/1991)(2/8/2021 IDS) as applied to claims 29-30, 33-34 and 40 and further in view of Svirkin et al. US 2006/0094643 (5/4/2006) is withdrawn.


New Rejections/Rejections Maintained

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.   
The response filed 5/23/2022 introduces NEW MATTER into the claims.  The added limitation in claim 29 of “wherein said ophthalmic sunscreen composition is not in the form of a gel” does not have clear support in the specification and claims as originally filed.  
There is no disclosure of this phrase in the specification or originally filed claims.  Specifically, the specification recites that Baron teaches an aqueous gel in [0012] in the discussion of the prior art but nowhere in the specification or the original claims as filed is the form of the composition as not being a gel or even being a gel ever discussed.  In [0017] the term ophthalmic solution is understood to include emollients, creams and ointments. 
Thus, one skilled in the art would not understand that applicant was not in possession of the currently claimed invention.  
 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 29 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claim 1, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 29 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.
Claims 30-45 are rejected as being dependent on rejected claim 29.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The rejection of claims 29 and 31-45 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10695290 in view of Svirkin et al. US 2006/0094643 (5/4/2006) is maintained.                                        
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The referenced patent and the instant application are claiming common subject matter, as follows: in the instant application the claims are directed to a method of protecting an eye from ultraviolet radiation damage comprising administering to the ocular surface of the eye an ophthalmic sunscreen solution comprising 0.25 to 15% comprising at least one of bemotriazoiniol, bisoctrizole, tris-biphenyl triazine and a liquid vehicle base. 
The claims of U.S. Patent No. 10695290 are directed to a method of protecting an eye from ultraviolet radiation damage comprsing administering to eh ocular surface of the eye an ophthalmic sunscreen solution comprising 0.25 to 15% comprising at least one of bemotriazoiniol, bisoctrizole, tris-biphenyl triazine and a liquid vehicle base.  The claims of U.S. Patent No. 10695290 differ from those of the instant application in that they do not recite eye drops, an eye ointment, or application to the cornea or conjunctiva of the eye. This deficiency is made up for with the teachings of Svirkin.  
The teachings of Svirkin are described supra.  It would have been obvious to one of ordinary skill in the art following the method of U.S. Patent No. 10695290 and making its ophthalmic composition to make the composition an artificial tear formulation or ointment comprising a conjugate of hyaluronic acid and polylysine and apply it to the cornea or conjunctiva in order to have an effective and lasting relief of dry eye that can be used with other therapeutics as taught by Svirkin that can also prevent ultraviolet damage to the eye.  


The rejection of claims 29, 31-36 and 38-45 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11369812 in view of Svirkin et al. US 2006/0094643 (5/4/2006) is maintained and made again.   
It is noted that copending US Application No. 16/845,748, has issued as U.S. Patent No. 11,369,812 on 6/28/2022 and therefore, this rejection is no longer a provisional rejection and is being made over the issued 11,369,812 patent. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The referenced patent and the instant application are claiming common subject matter, as follows: in the instant application the claims are directed to a method of protecting an eye from ultraviolet radiation damage comprising administering to the ocular surface of the eye an ophthalmic sunscreen solution comprising 0.25 to 15% comprising at least one of bemotriazoiniol, bisoctrizole, tris-biphenyl triazine and a liquid vehicle base.   
The claims of U.S. Patent No. 11369812 are directed to a method of protecting an eye from ultraviolet radiation damage comprising administering to the ocular surface of the eye an ophthalmic sunscreen solution comprising 0.25 to 15% of an inorganic active ingredient and an organic active ingredient selected from bemotriazoiniol, bisoctrizole, tris-biphenyl triazine, octinoxate, dioxybenzone, octisalate, homosalate, avobenzone, octocrylene, cinoaxate, methyl anthanilate and a liquid vehicle base, wherein the composition is in the form of an eye drop, a suspension, or an emulsion.  The claims of U.S. Patent No. 11369812 differ from those of the instant application in that they do not recite an artificial tear formulation or application to the cornea or conjunctiva of the eye. This deficiency is made up for with the teachings of Svirkin.  
The teachings of Svirkin are described supra.  It would have been obvious to one of ordinary skill in the art following the method of U.S. Patent  No. 11369812  and making its ophthalmic composition to make the composition an artificial tear formulation or ointment comprising a conjugate of hyaluronic acid and polylysine and apply it to the cornea or conjunctiva in order to have an effective and lasting relief of dry eye that can be used with other therapeutics as taught by Svirkin that can also prevent ultraviolet damage to the eye.  


Response to Arguments
Applicants’ arguments of May 23, 2022 have been fully considered are found to be mostly persuasive.  
Applicants note the amendments to claims 29 and where support can be found.  
Applicants assert that the amendments to correct the claim dependencies correct the indefiniteness issues and the Examiner agrees.  The indefiniteness rejections have been withdrawn above.
Applicant traverses the 103 rejections of record by asserting that Baron’s formulations are invariably viscous gel compositions.  The invention is described as being directed to an aqueous dispersion of a chromophore and a high molecular weight polymer which forms viscous dispersions.  Applicants note the amendment to the claims to require that the sunscreen composition be in the form of an eye drop, a suspension or an emulsion and not in the form of a gel.  
Applicants also argue that following the teachings of the cited references there is no reason to make the necessary modifications to the gel compositions of Baron to arrive at the claimed composition.  Birbara teaches topical formulations for treating skin disorders including skin cancer without demonstrating any ophthalmic administration directly to an ocular surface of eyes.  As such, one skilled in the art would have had no reason to combine the ophthalmic composition of Baron with the topical composition of Birbara in the first place.
In light of the amendments to the claims the obviousness rejection of the claims is withdrawn above.  Please note the new rejections applied above.       



Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619